On September 4, 1997, the defendant was sentenced to sixty-five (65) years in the Montana State Prison, with fifteen (15) years suspended, for the offense Sexual Assault, a felony. The Defendant is *50ineligible for parole until he completes all phases of the prison’s sex offender treatment program offered at the Montana State Prison.
Done in open Court this 3rd day of May, 2007.
DATED this 22nd day of May, 2007.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present. The defendant’s counsel was not present due to the fact he filed a motion to withdraw as counsel and was granted the withdrawal on May 1, 2007 by the Chairman. The state was represented by Ed Corrigan. Eric Olson appeared before the Division and informed the Division and the defendant that this case would be presented to the State Public Defender Office for appointment of counsel.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next scheduled hearings in August, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.